Citation Nr: 1017642	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist fracture.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1976, and 
from November 1979 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In April 2009, the Board remanded this issue for additional 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

The preponderance of the evidence is against finding that the 
Veteran has disabling right wrist fracture residuals that 
related to his in-service right wrist injuries.  


CONCLUSION OF LAW

Disabling residuals of a right wrist fracture were not 
incurred in or aggravated during a period of active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In March 2006, the RO provided notice how disability 
ratings and effective dates are determined.  The claim was 
most recently readjudicated in the February 2010 supplemental 
statement of the case.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence.  The claims file 
contains service treatment records, VA medical center 
records, and Veterans Home records.  The Veteran has not 
identified additional relevant records that need to be 
obtained.  

In April 2009, the Board remanded this issue so that a VA 
examination and medical opinion could be obtained.  It was 
further directed that if the Veteran did not report for his 
examination, documentation must be obtained showing that 
notice scheduling the examination was sent to his last known 
address prior to the date of the examination; and it should 
be indicated whether any notice that was sent was returned as 
undeliverable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 
Vet. App. 141 (1999), the Court found that it is substantial 
compliance with remand orders that is required in order to 
meet the obligations of Stegall.

In June 2009, the Veteran was notified that a VA examination 
would be scheduled.  Information in the claims file indicates 
that the examination was requested on August 12, 2009.  It 
was subsequently cancelled because the Veteran failed to 
report.  In September 2009, the RO sent the Veteran a letter 
advising that he failed to report for his scheduled 
examination.  He was asked to reply within 30 days as to 
whether he was ready to report for the needed examination.  

A December 2009 VA Form 21-0820, Report of General 
Information, indicates that the medical center was contacted 
to see if it had retained a copy of the examination 
notification letter.  An employee of the compensation and 
pension department advised that the letter was printed but 
that no copy was retained.  He further advised that the 
letter was sent out on August 18, 2009 and was not returned 
to sender.  

In the February 2010 supplemental statement of the case, the 
Veteran was again advised of his failure to report for 
examination.  On review, the above-mentioned correspondence 
was sent to the Veteran's last known address and there is no 
indication that it was returned to sender.  The Veteran has 
not indicated a willingness to attend the examination and on 
review, the RO substantially complied with the dictates of 
the remand.  Dyment.  Further attempts to schedule the VA 
examination are not required.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).  

II. Analysis

The Veteran contends that service connection is warranted for 
residuals of a right wrist fracture.  In his March 2007 Form 
9, he reported that following his in-service wrist fracture, 
one of the bones in his wrist failed to heal properly, and he 
still experienced pain and swelling when engaged in any 
activity demanding the use of his right hand for an extended 
period.  

In general, service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

As noted, the Veteran failed to report for his scheduled VA 
examination.  Pursuant to regulation, when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2009).  

Service treatment records show that the Veteran injured his 
right hand in October 1980 when he fell against a hatch on 
the main deck of the ship.  Assessment was soft tissue injury 
vs. sprain wrist.  The Veteran was seen two days later, still 
complaining of pain in the right hand, especially the wrist 
area.  X-rays showed a nondisplaced fracture.  

In September 1981, the appellant was administratively 
declared a deserter by his parent command having been an 
unauthorized absentee for more than 30 days.  He was later 
convicted in December 1, 1981 by a special courts martial of 
violating Article 86 of the Uniform Code of Military Justice.  
His sentence included a 45 day term of confinement at hard 
labor. 

A February 5, 1982 report indicates the Veteran had a cast 
placed on his right forearm after an apparent injury 
sustained when he fell on his right wrist while at a Marine 
Corps Brig.  He reported that he was taken for medical care 
and was diagnosed with an apparent navicular fracture with 
the ensuing cast placed in December 1981.  (The Board notes 
that x-rays dated December 21, 1981 showed normal lateral 
views of the wrist; x-rays dated December 24, 1981 showed 
normal osseous structures of the right wrist, but films were 
thought to be underpenetrated.  The x-ray reports were 
transcribed January 4, 1982.)  

A note dated February 8, 1982 includes an impression of well 
healed unusual navicular fracture.  The Veteran subsequently 
underwent Medical Board proceedings.  

A medical board report dated in September 1982 does not 
document any complaints or findings related to the right 
wrist.  Physical examination was noted to reveal normal 
findings.

Records from the Veterans Home indicate that the Veteran was 
seen in January 2004 for an admission history and physical.  
The Veteran reported a past medical history of 2 to 3 right 
wrist fractures, secondary to falls.  On physical 
examination, no joint deformities were noted and functional 
range of motion was described as good.  The assessment was 
the same as the reported history - right wrist fracture (2-3 
times), secondary to falls.  Right wrist pain was noted in 
April 2005.  The Veteran was seen again for an admission 
history and physical in December 2006.  He reported a history 
of right wrist fracture times 3, secondary to falls.  
Findings pertaining to the right wrist were not shown on 
physical examination or assessment.

Service records show that the Veteran suffered various right 
wrist injuries, to include a fracture.  The Veteran reported 
ongoing symptoms related to the right wrist and he is 
competent to report such.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  He is not, 
however, competent to diagnose any current right wrist 
disability and/or relate it to the injuries suffered during 
active military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

On review, the record does not contain competent evidence 
establishing that the Veteran currently has a right wrist 
disability that is related to active military service or 
events therein.  The Veteran was scheduled for a VA 
examination that could have provided this critical 
information, but failed to report.  Without a currently 
diagnosed disability that is due to service connection may 
not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of a right 
wrist fracture is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


